Citation Nr: 1450775	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for below-the-knee left leg amputation, to include a disability of the left knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right arm/hand disability, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a heart disability, to include coronary artery disease, status post myocardial infarction.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1975 to January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for right knee, right arm/hand, and heart disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions in August 2004 and August 2007 denied service connection for left ear hearing loss, right knee, and right arm/hand disabilities and compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation; the Veteran did not file a timely notice of disagreement, nor was any new evidence or service records received within one year following those decisions.

2.  The evidence associated with the claims file subsequent to the August 2004 rating decision does not relate to an unestablished fact necessary to establish the 38 U.S.C.A. § 1151 claim, and therefore does not raise a reasonable possibility of substantiating a claim for compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation.

3.  The evidence associated with the claims file subsequent to the August 2004 and August 2007 rating decisions was not previously submitted for consideration, relates to an unestablished fact necessary to establish the hearing loss, right knee, and right arm/hand disability claims, is not redundant, and raises a reasonable possibility of substantiating the claims for service connection for left ear hearing loss, right knee, and right arm/hand disabilities.

4.  The Veteran experienced acoustic trauma during active service, and has a current left ear hearing loss disability that was caused by the in-service acoustic trauma.

5.  The Veteran's current bilateral hip disability is not related to active service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The August 2004 and August 2007 rating decisions, which denied service connection for left ear hearing loss, right knee, and right arm/hand disabilities and compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the August 2004 rating decision is not new and material to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The evidence relating to the hearing loss, right knee, and right arm/hand disability claims received subsequent to the August 2004 and August 2007 rating decisions is new and material, and the claims for service connection for left ear hearing loss, right knee, and right arm/hand disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a left ear hearing loss disability are met. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

5.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Reopening New and Material Claims

In January 1993, the Veteran filed an initial claim for service connection for a right arm/hand disability.  The claim was denied in an April 1993 rating decision, which found that there was no evidence of a current disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2014).  Consequently, the January 1993 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In October 2003, the Veteran filed a request to reopen his claim for service connection for a right arm/hand disability, as well as new claims for compensation under 38 U.S.C.A. § 1151 for below-the-knee left leg amputation and service connection for a right knee disability.  In an August 2004 rating decision, the RO again denied service connection for right arm/hand and right knee disabilities, finding no evidence of current disabilities, and denied the claim for compensation under 38 U.S.C.A. § 1151, finding no evidence of additional disability caused by VA negligence.  

In January 2007, the Veteran filed a claim for service connection for bilateral hearing loss.  The RO denied the claim in an August 2007 rating decision, finding that the Veteran's current hearing acuity did not meet the definition of a hearing loss disability under VA regulations (service connection for right ear hearing loss has since been granted).  

In June 2009, the Veteran filed a request to reopen his claim of entitlement to compensation under 38 U.S.C.A. § 1151, and to service connection for left ear hearing loss, a right knee disability, and a right arm/hand disability.  In the January and April 2010 rating decisions on appeal, the RO denied reopening of the claims, finding that no new and material evidence had been received.    

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for below-the-knee left leg amputation, and to service connection for left ear hearing loss, right knee, and right arm/hand disabilities.       

Notwithstanding the determination of the RO regarding reopening or not reopening the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final August 2004 rating decision denying entitlement to compensation under 38 U.S.C.A. § 1151 included service treatment records, post-service treatment records - particularly VA treatment records related to the treatment of the Veteran's left leg from 1993 to 1995, and statements from the Veteran.  VA treatment records showed that the Veteran underwent multiple surgical procedures to his left leg at VA facilities from 1993 to 1995, including a below-the-knee left leg amputation in November 1993.  However, the evidence failed to demonstrate or even indicate that VA treatment was the proximate cause of additional disability.     

Based on this evidence, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for the below-the-knee left leg amputation.  

Evidence added to the record since the time of the last final denial in August 2004 includes additional post-service VA treatment records, statements of the Veteran, including his testimony at the Board hearing, and private medical treatment records.  At the Board hearing, the Veteran testified that the VA hospital mixed up his chart with another patient's, and, therefore, was not aware that he had peripheral vascular disease at the time the left leg amputation was performed in 1993.  He further avers that his peripheral vascular disease prevented his left leg from healing, and, had VA been aware of the vascular condition, they would not have performed additional surgeries to the left leg, including the amputation.  VA treatment notes continue to show evaluation and treatment for the left leg condition, and, notably, show the first diagnosis of peripheral vascular disease in July 2008, many years after the left leg amputation.  

In addition to the above, the newly received evidence includes a September 2009 letter from the Veteran's private physician, Dr. M., who writes that the Veteran has a "poorly amputated left leg," and that the VA physicians "not only failed to save [the Veteran's] leg, but had to revise/re-amputate it less than 2 years later in November 1995."  Dr. M. does not explain why he describes the Veteran's amputation as being poorly performed, nor does he state that the VA physicians were negligent in performing the procedure.  Therefore, the September 2009 letter does not support the Veteran's claim for compensation under 38 U.S.C.A. § 1151, as it does not indicate that VA physicians were negligent or otherwise caused the Veteran additional disability of the left leg in treating him in 1993.     

The evidence added to the record since the previous August 2004 denial of the 38 U.S.C.A. § 1151 claim does not constitute new and material evidence.  Although the evidence is new, in that it was not associated with the claims file prior to the last final denial in August 2004, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim - that the Veteran has additional disability of the left leg caused by VA treatment - and does not raise a reasonable possibility of substantiating the claim for compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation cannot be reopened.  

However, with regard to the left ear hearing loss, right knee, and right arm/hand disability claims, the Board finds that the evidence added to the record since the previous denials constitutes new and material evidence.  For instance, a March 2007 private audiogram demonstrates left ear hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  In addition, current treatment records demonstrate diagnoses of right carpal tunnel syndrome and right knee patellofemoral syndrome.   

The evidence is new and not redundant, in that it shows the existence of current hearing loss, right arm, and right knee disabilities, which is an unestablished fact that is necessary to substantiate the claims.  The additional evidence raises a reasonable possibility of substantiating the claims for service connection for left ear hearing loss, right arm, and right knee disabilities; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for hearing loss, right arm, and right knee disabilities are reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates arthritis of the bilateral hips.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Ear Hearing Loss

The Board finds that the weight of the evidence is at least in equipoise as to whether service connection for left ear hearing loss is warranted.  As noted above, a private audiogram conducted in March 2007 demonstrates left ear hearing loss that meets the definition of a hearing loss disability under 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, although the March 2007 audiogram is difficult to interpret, the puretone threshold at the 4000 Hz frequency is at least 40 decibels, demonstrating a left ear hearing loss disability under VA regulations.  Id.  In addition, in a May 2011 statement, Dr. M., a private physician, assessed an average 60 decibel hearing loss in both ears.  

Moreover, in a September 2009 letter, Dr. M. opined that the Veteran's "chronic progressive hearing loss" was caused by "excessive noise exposure flying as an air crewman and working on a variety of aircraft ashore and on the flight decks of aircraft carriers."  

The Veteran's service personnel records demonstrate that he was exposed to acoustic trauma - in particular, aviation noise - during active service.  Indeed, an April 2007 VA examiner opined that the Veteran's tinnitus and right ear hearing loss were more likely than not caused by acoustic trauma during active service, and it is on this basis that service connection was granted for tinnitus and right ear hearing loss in a January 2010 rating decision.  

In summary, based on the March 2007 audiogram demonstrating a left ear hearing loss disability, military personnel records showing an occupation consistent with acoustic trauma during active service, and the 2007 VA examiner's and Dr. M.'s favorable nexus opinions with regard to hearing loss, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left ear hearing loss are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
   
Service Connection for Bilateral Hip Disability

Next, the Veteran contends that he has a bilateral hip disability that was caused or aggravated by his below-the-knee left leg amputation.  Specifically, he avers that the extra weight of the prosthesis causes strain to his hips.   

He has not contended that his hip disabilities began during active service.  Moreover, his service treatment records are negative for any complaints, symptoms, findings, treatment, or diagnoses of any hip problems or injuries, and the evidence does not demonstrate a diagnosis of arthritis either during active service or within one year of separation.  Indeed, the first diagnosis of arthritis of the left hip was in June 2008 following an x-ray study, and, in October 2009, a CT scan of the right hip was described as "essentially normal," but did reveal some mild joint space narrowing, which "may reflect early degenerative arthritis." 

Therefore, because the Veteran has not claimed direct service connection and the evidence does not otherwise suggest a connection between an event or injury during active service and the current hip disabilities, the Board will focus on the question of whether the bilateral hip disability was caused or aggravated by a service-connected disability.  

As noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

First, as the Veteran does not have service connection for a left leg or knee disability, service connection for a bilateral hip disability cannot be granted as secondary to a left leg or knee disability as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994). 

Next, service connection has been granted for the following disabilities: degenerative disc disease of the lumbar spine, subacromial bursitis of the left shoulder, diverticulitis, radiculopathy of the bilateral lower extremities, tinnitus, bilateral hearing loss, and loss of tooth.  

However, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's bilateral hip disabilities and any of his service-connected disabilities, nor has the Veteran contended that his bilateral hip disabilities are related to any of those disabilities.  Rather, his contention has consistently been that the non-service-connected left leg condition caused or aggravated the right knee disorder.    

Moreover, there are no favorable medical opinions of record, nor does the medical evidence otherwise suggest a relationship between the Veteran's bilateral hip disability and his service-connected disabilities.  

Regarding the Veteran's statements as to the cause of his bilateral hip disabilities, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's bilateral hip disabilities involves a complex medical etiological question because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of hip pain that he experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed hip disorder and a service-connected disability, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his hip disabilities and his service-connected disabilities.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's hip disabilities were caused or aggravated by any service-connected disability.    

For these reasons, service connection for a bilateral hip disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral hip disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Given the full grant of benefits sought on appeal with regard to the hearing loss claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the left leg and hip disability claims, in timely July and September 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates, advised the Veteran of the reason for the previous denial of the left leg claim, and informed him that new and material evidence would be necessary to reopen the left leg claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the May 2014 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that no VA examination or opinion has been obtained with regard to the left leg claim.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation.  Thus, VA's duty to provide an examination or obtain an opinion with regard to the left leg claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

The Board also acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a bilateral hip disability; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for hip problems.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a hip disability in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Veteran does not have service connection for the left leg disability which he claims caused or aggravated the bilateral hip disability, and the Board also finds that the weight of the evidence demonstrates no relationship between the current bilateral hip disability and any service-connected disability.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability and no medical evidence of a relationship between the hip disability and a service-connected disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral hip disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's bilateral hip disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's bilateral hip disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left ear hearing loss disability is reopened and granted.  

New and material evidence not having been received, the appeal to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a below-the-knee left leg amputation is denied.

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a right knee disability is granted.

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a right arm/hand disability is granted.

Service connection for a bilateral hip disability is denied.  


REMAND

As noted above, the Veteran has been diagnosed with right knee patellofemoral syndrome.  In July 2012, Dr. M. authored a letter in which he opined that the Veteran's right knee injury is more likely than not caused by active service when he carried heavy objects up and down steep ladders while he served aboard ships for several years.  The Board finds that a VA examination is necessary to address the question of whether there is a nexus between the current right knee disability and active service.  

Next, the Veteran testified at the Board hearing that he suffered severe lacerations to the right forearm during active service that required stitches, and that these lacerations caused his current right arm and/or hand disability.  His service treatment records confirm that he did, in fact, suffer two different right forearm injuries during active service.  The Veteran was afforded a VA examination for the right arm/hand disability in March 2010, but the VA examiner did not address the question of whether the current disability is related to the in-service right arm injuries.  Moreover, on the question of secondary service connection, the VA examiner stated that the limitations on his right shoulder (due to the service-connected right shoulder disability) has likely in some way affected the amount he uses his right hand, which may have led to some of the weakness in the right arm/hand.  This appears to be a partially favorable opinion.  Therefore, the Board finds that a new VA examination is necessary to address both direct and secondary service connection.

Next, in September 2009, Dr. M. opined that the Veteran's current heart disability (diagnosed as ischemic heart disease and congestive heart failure) first manifested as chest pain during active service in 1986.  In addition, Dr. P.R.M., the Veteran's treating cardiologist, opined in a September 2007 letter that the Veteran has a known chronic occlusion of the left circumflex artery that clinically most likely occurred in 1984 (presumably, the doctor is referring to the documented 1986 chest pain).  Service treatment records document an episode of chest pain in 1986, and, at that time, the Veteran reported that these had been recurring.  He was diagnosed with costochondritis, and no further cardiovascular testing was performed.  The Board finds that a VA examination is necessary to determine whether the current heart disability first manifested during active service.    

Finally, in an August 2013 rating decision, the RO denied entitlement to a TDIU.  In June 2014, the Veteran filed a timely notice of disagreement (NOD) with that decision.  The RO has not had the opportunity to furnish the Veteran with a Statement of the Case (SOC) which addresses the issue of entitlement to a TDIU.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to a TDIU must be remanded to the RO for additional action.

Accordingly, the issues of entitlement to service connection for right knee, right arm/hand, and heart disabilities and entitlement to a TDIU are REMANDED for the following action:

1.  Obtain a VA examination or examinations addressing the causation or etiology of the Veteran's current right knee, right arm/hand, and heart disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished, and a rationale for any opinion(s) expressed should be provided.  The claims file must be made available to the examiner(s) for review of the history in conjunction with the examination, and the examination report(s) should reflect that such review was accomplished.

a.  The examiner(s) should first identify any and all current right knee, right arm/hand, and heart disabilities.  

b.  The examiner(s) should offer the following opinions:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current right knee, right arm/hand, and heart disabilities were incurred during or caused by active service?  The examiner should specifically comment as to whether the current symptoms are related to those documented during service (as documented above) in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  With regard to any current right arm/hand disabilities, if the response to the above opinion request is in the negative, the examining physician should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current right arm/hand disability has been caused or aggravated (permanently worsened in severity) by the Veteran's service-connected right shoulder disability.      

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examining physician opines that the Veteran's right arm/hand disability was aggravated (permanently worsened in severity) by his shoulder disability, the examiner should attempt to identify the baseline level of severity of the right arm/hand disability before the onset of aggravation.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed right knee, right arm/hand, and heart disabilities.

2.  When the development requested has been completed, the issues of entitlement to service connection for right knee, right arm/hand, and heart disabilities should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  The RO should also consider the issue of entitlement to a TDIU; if the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


